 1                                                        The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                  NO. 2:19-MC-00073-RSL
11
                                Plaintiff,                          (2:07-CR-00366-RSL-1)
12
              v.                                                Continuing Garnishment Order
13
     JOSEPH C. LAVIN,
14
              Defendant/Judgment Debtor,
15
           and
16
     MANUAL THERAPY INTERNATIONAL
17   PROFESSIONAL SERVICES, PLLC,
     dba MTI Physical Therapy,
18
                                Garnishee.
19
20
            A Writ of Continuing Garnishment, directed to Garnishee, Manual
21
     Therapy International Professional Services, PLLC, dba MTI Physical Therapy
22
     (MTI Physical Therapy), has been duly issued and served upon the Garnishee.
23
24   Pursuant to the Writ, MTI Physical Therapy filed its Form Answer on October

25   15, 2019, stating that at the time of the service of the Writ, Defendant/
26
     Judgment Debtor Joseph C. Lavin’s spouse, Wendy Lavin, was an active
27
28

     CONTINUING GARNISHMENT ORDER (USA v. Joseph C. Lavin & Manual                  UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     Therapy International Professional Services, PLLC, dba MTI Physical Therapy,           SEATTLE, WA 98101
     2:07-CR-00366-RSL-1 / 2:19-MC-00073-RSL) - 1                                           PHONE: 206-553-7970
 1   employee who was paid monthly, and who maintained interest in a 401(k)
 2
     plan that is in the possession, custody, or control of the Garnishee.
 3
             After notification of the garnishment proceeding was mailed to the
 4
     parties on or about September 10, 2019, the Defendant/Judgment Debtor
 5
 6   and his spouse have not requested a hearing to determine exempt property as

 7   of this date.
 8
             IT IS THEREFORE ORDERED as follows:
 9
             That the Garnishee, MTI Physical Therapy, shall pay to the United
10
     States District Court for the Western District of Washington, (1) the non-
11
12   exempt earnings payable to Defendant/Judgment Debtor’s spouse, Wendy

13   Lavin, upon each period of time when Ms. Lavin is entitled to receive such
14
     funds, and (2) fifty percent (less federal tax withholdings paid to the Internal
15
     Revenue Service) of non-exempt property from any and all accounts, including
16
     the 401(k) plan, in the Garnishee’s possession, custody or control, in which
17
18   Wendy Lavin is fully vested and meets the requirements to withdraw, or

19   becomes eligible to withdraw, but such amount shall not exceed the amount
20
     necessary to pay Mr. Lavin’s restitution balance in full; and
21
             That the Garnishee shall continue said payments, if any, until
22
     Defendant/Judgment Debtor Joseph C. Lavin’s debt is paid in full or until
23
24   Wendy Lavin is no longer an active employee of Garnishee and the Garnishee

25   no longer has possession, custody, or control of any funds due and owing to
26
     Ms. Lavin or until further order of this Court. This includes all monies
27
28

      CONTINUING GARNISHMENT ORDER (USA v. Joseph C. Lavin & Manual                  UNITED STATES ATTORNEY’S OFFICE
                                                                                      700 STEWART STREET, SUITE 5220
      Therapy International Professional Services, PLLC, dba MTI Physical Therapy,           SEATTLE, WA 98101
      2:07-CR-00366-RSL-1 / 2:19-MC-00073-RSL) - 2                                           PHONE: 206-553-7970
 1   required to be previously withheld by the Garnishee, in accordance with the
 2
     Writ of Continuing Garnishment;
 3
            That such payment(s) shall be applied to Defendant/Judgment Debtor
 4
     Joseph C. Lavin’s outstanding restitution obligation, by the United States
 5
 6   District Court for the Western District of Washington; and

 7          That the payments shall be made out to the United States District
 8
     Court, Western District of Washington, referencing Case Nos. 2:07-CR-00366-
 9
     RSL-1 and 2:19-MC-00073-RSL, and to deliver such payment either
10
     personally or by First Class Mail to:
11
12                   United States District Court, Western District of Washington
                     Attn: Financial Clerk – Lobby Level
13                   700 Stewart Street
                     Seattle, Washington 98101
14
15          Dated this 10th day of March, 2020.
16
17
                                        A
                                        JUDGE ROBERT S. LASNIK
18                                      United States District Court Judge

19
     Presented by:
20
21
     s/ Kyle A. Forsyth
22   KYLE A. FORSYTH, WSBA #34609
     Assistant United States Attorney
23
24
25
26
27
28

     CONTINUING GARNISHMENT ORDER (USA v. Joseph C. Lavin & Manual                  UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     Therapy International Professional Services, PLLC, dba MTI Physical Therapy,           SEATTLE, WA 98101
     2:07-CR-00366-RSL-1 / 2:19-MC-00073-RSL) - 3                                           PHONE: 206-553-7970
